DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “forming an intermediate formed product from a processed material by using a first press tooling, the intermediate formed product including the top plate section, a temporary vertical wall section adjacent to the top plate section via the ridge section and having at least part of the shape of the vertical wall section, and a temporary flange section adjacent to the temporary vertical wall section via a temporary ridge section located in an end section of the temporary vertical wall section that is an end section opposite to the ridge section; and forming the press-formed product from the intermediate formed product by using a second press tooling to perform forming in which the temporary ridge section is moved toward the temporary flange section with at least part of the top plate section of the intermediate formed product restricted” in combination with the rest of the claimed limitations set forth in claim 1.
Based on Applicant’s arguments and the examiner’s review of Office Action mailed November 8, 2021, the claimed subject matter is deemed to be allowable. Further clarification/explanation can be reviewed in applicant’s arguments filed February 8, 2022 starting on page 7. 
Reasons for allowance of claims 9-13 is set forth in the office action mailed November 8, 2021. 
Claims 1, 4-5 and 9-13 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725